DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figs. 3A-3B, 4, 8, 11E-11F) in the reply filed on 04/12/2021 is acknowledged.  
Claims 1-3, 5-13, and 16-23 read on elected Species II.
Claims 4, 14-15, and 24-30 are cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5-13, and 16-23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

	Claims 1 and 2 appear to define the structure of the invention in terms of the human body.  The claims should be amended such that it is clear that the human body is referred to only functionally.
	For example, in claim 1, the recitation of “the hair of the person is substantially contained within the sheet” appears to require the hair as being contained within the sheet.  The claim should recite that the device is “configured to” or “adapted to” contain the hair.  Also in claim 1, the recitation “the inferior edge of the sheet extended about the hairline of the person” appears to positively recite the edge as being extended about the human body (hairline). This should be amended to refer to the human body only functionally (e.g. “configured to” extend or “adapted to” extend about the hairline).
In claim 2, the recitation “with the lateral distance between the two halves of the primary fastener pair being equal to the approximate hairline circumference of the person” defines the distance in terms of the human body.  This recitation should be amended to recite the body only functionally, e.g. “configured to be equal to the approximate hairline circumference…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-3, 5-13, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 8, the recitation of the material as located on the proximal face “closely adjacent” the inferior edge renders the claim indefinite.  The term “closely” is a relative term, and it is not clear what distance is considered “close” and what distance is not considered to be “close”. Therefore, the scope of “closely” cannot be precisely ascertained.
	Similarly, in claim 2, lines 1-3, “closely adjacent” renders the claim indefinite for the reasons set forth above. The scope of “closely adjacent” cannot be ascertained since it is not clear what is considered to be “close”.
	In claim 13, line 1, “a least one part” is confusing.  It appears that “a” should read as “at”.
In claim 18, “the outermost laminated sheets” lacks antecedent basis and renders the claim indefinite since it is unclear which sheets are the outermost sheets being referred to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 12, 13, 16, 17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Planck (US 4,031,567).
Planck discloses a wrap for securing hair on the head of a person as in claim 1, the wrap comprising:
a sheet (the sheet formed by headband section 9 and the “body proper” 1, 4, 6; see Figs. 4-10 and col. 3, lines 52-58 and 64-65) extending in orthogonal lateral and longitudinal directions (see Figs. 4-10), the sheet having an inferior edge extending in the lateral direction (the upper edge of headband section 9, oriented as shown in Figs. 4 and 7-9, forms an “inferior edge” as claimed), a superior edge located spaced from the inferior edge (the lower edge of body 6/6’/6’’, oriented as shown in Figs. 4 and 7-9, forms a “superior edge” as claimed), a first lateral end (the left lateral end of headband 9 in Figs. 4 and 7-9), a second lateral end (the right end of headband 9 in Figs. 4 and 7-9), a proximal face (the face shown in Figs. 6-9), and a distal face (the face opposite that shown in Figs. 6-9), said sheet being configured to be wrapped around the head of the person (see Figs. 1-3) (see col. 4, lines 2-11);   

a first half (7 or 7’) of a primary fastener pair located adjacent the first lateral end (see Figs. 5, 7-9) and a second half (mating fastener 8 in Fig. 5; the unnumbered mating fastener shown in Figs. 7 and 8 on the right side upper corner; the mating fastener shown in Fig. 9 on the right side upper corner labelled as 7’) of the primary fastener pair located on the distal face adjacent the inferior edge (see Figs. 5 and 7-9) and configured to be releasably secured to the first half of the primary fastener pair (col. 3, lines 65-68; col. 4, lines 35, 41-45, 49-51 and 54-56), the superior edge of the sheet being positioned sufficiently longitudinally distant from the inferior edge of the sheet that the hair of the person is substantially contained within the sheet when the sheet is wrapped about the head of the person with the inferior edge of the sheet extended about the hairline of the person and the first and second halves of the primary fastener pair releasably secured to one another (the sheet is sized such that it would function as claimed, i.e. it would contain the hair of the person if worn in this manner).
	Regarding claims 7-8, the primary fastener pair is a hook-and-loop fastener pair (col. 4, lines 50 and 55-56 disclose that the fasteners are Velcro® ; Velcro® fasteners have a hook and loop structure as in claims 7 and 8). The primary fastener pair is a pair of elongated hook-and loop fastener strips as in claim 8 (see elongated structure of fastener strips 7, 7’, and 8 in Figs. 5 and 7-9).
	Regarding claim 12, the sheet has a band-shaped portion (headband portion 9; col. 3, lines 57 and 66-67) and includes an extension (the “body proper”, col. 3, lines 56-
	Regarding claim 13, Planck discloses that the dart 6 is positioned 2.5 inches from the front of the headband section 9 and extends 4-6 inches each way from its beginning adjacent the headband section (col. 4, lines 27-32). As seen in Figs. 4-5, these measurements would produce an extension which extends longitudinally at least six inches beyond the band-shaped portion (see Figs. 4-5 and the measurements of col. 4, lines 27-32).
Regarding claim 16, the sheet consists of a unitary piece of fabric (Planck discloses that the head covering may be made out of a single layer of fabric; col. 1, lines 61-63).
Regarding claim 17, the sheet comprises a laminated plurality of fabric pieces (Planck discloses that the head covering may be made out of a double layer of fabric; col. 1, lines 61-63; this would form a laminated plurality of fabric pieces as claimed; also see col. 3, lines 53-55 and col. 4, lines 23-25, wherein the plies 1 and 4 would form a laminated plurality of fabric pieces as claimed).
Regarding claim 19, the plies and materials disclosed by Planck would be substantially opaque, as claimed (see col. 1, lines 61-63; col. 3, lines 54-55; col. 4, lines 2-20 and see Fig. 2).
Regarding claim 22, the slip-resistant material (5, 5’) is a discrete material attached to the sheet adjacent the inferior edge (see 5, 5’ in Figs. 6-9; col. 1, line 37; col. 3, lines 61-64; col. 4, lines 50-51 and 54-55).


Claims 1, 7-8, 10-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2002/0104150).
Hill  discloses a wrap for securing hair on the head of a person as in claim 1, the wrap (10) comprising:
a sheet (formed by portions 16, 18, and 19; see Figs. 1-4 and paragraphs 0048-0049) extending in orthogonal lateral and longitudinal directions (see Fig. 4), the sheet having an inferior edge (23) extending in the lateral direction (see edge 23 in Fig. 4), a superior edge (22) located spaced from the inferior edge (see edge 22 in Fig. 4), a first lateral end (42; Fig. 4), a second lateral end (43; Fig. 4), a proximal face (the inner face along innermost layer 34; see Fig. 6A), and a distal face (along outer layer 26, see Figs. 4 and 6A), said sheet being configured to be wrapped around the head of the person [0048];   
a slip-resistant material (the layer 34 has a textured surface to provide grip on the hair for stabilizing the wrap on the head; see paragraph 0064; this textured surface which provides “grip” forms a slip-resistant material as claimed) located on the proximal face closely adjacent the inferior edge and extending along at least a portion of said inferior edge (the slip-resistant material formed by the texture of layer 34 is closely adjacent the inferior edge since it is along the entire proximal surface; see Figs. 4 and 6A); 
a first half (40) of a primary fastener pair located adjacent the first lateral end (42) and a second half (39) of the primary fastener pair located on the distal face adjacent the inferior edge (see Fig. 4) and configured to be releasably secured to the first half of 
 Regarding claims 7-8, the primary fastener pair is a hook-and-loop fastener pair [0056-0057]. The primary fastener pair is a pair of elongated hook-and loop fastener strips as in claim 8 (see Fig. 4 and paras. 0056-0057). 
Regarding claim 10, the primary fastener pair comprises a single first half of the pair (40) and multiple second halves of the pair (the two fastener strips 38 and 39; see Fig. 4 and paras. 0056-0057). 
Regarding claim 11, primary fastener pair comprises a single hook (hook strip 40) and multiple loops (loop strips 38 and 39) spaced laterally along and adjacent the inferior edge (23); see Fig. 4 and paras. 0056-0057.
Regarding claim 17, the sheet comprises a laminated plurality of fabric pieces (the sheet is made of fabric pieces 26, 30, 32 which are attached together to form a laminated plurality of fabric pieces as recited in claim 17; see Fig. 6A, paras. 0048 and 0060-0063). 
Regarding claim 18, the sheet comprises multiple laminated sheets, the outermost laminated sheets being fabrics (layers 26, 30 and 32 are fabrics, as disclosed in paragraphs 0060, 0062, and 0063) and at least one other laminated sheet 
Regarding claim 19, the materials disclosed by Hill would form a substantially opaque sheet, as claimed (see paragraphs 0060-0064).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-12, 16-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Stroup (US 5,598,585) in view of Schweers et al (US 2008/0022438).
Stroup discloses a wrap (headband 11) for securing hair on the head of a person as in claim 1, the wrap comprising:
a sheet (13) extending in orthogonal lateral and longitudinal directions (see Figs. 2-3), the sheet having an inferior edge (lower edge of sheet 13) extending in the lateral direction (see Figs. 1-2), a superior edge (upper edge of sheet 13) located spaced from the inferior edge (see Figs. 1-2), a first lateral end 19 (i.e. the end 19 on the right in Fig. 3 and on the left in the view of Fig. 2 forms the first lateral end), a second lateral end 21 (i.e. the end 21 on the right in Fig. 2 and on the left in the view of Fig. 3 forms the second lateral end), a proximal face (surface 15; Fig. 3, and a distal face (surface 17; 
a first half (lower fastener strip 29; Fig. 3) of a primary fastener pair (formed by lower mating fasteners 29, 33) located adjacent the first lateral end (19) and a second half (lower fastener strip 33; Fig. 2) of the primary fastener pair (lower mating fasteners 29,33) located on the distal face (17) adjacent the inferior (lower) edge (see Figs.2 and 3) and configured to be releasably secured to the first half of the primary fastener pair (col. 3, lines 5-25), the superior edge of the sheet being positioned sufficiently longitudinally distant from the inferior edge of the sheet that the hair of the person is substantially contained within the sheet when the sheet is wrapped about the head of the person with the inferior edge of the sheet extended about the hairline of the person and the first and second halves (29,33) of the primary fastener pair releasably secured to one another (the sheet is sized such that it would function as claimed, i.e. it would contain hair of a person).
Stroup does not disclose that the wrap includes slip resistant material as in claim 1, however this feature is well known in the art. Schweers et al disclose a wrap (headband) structure (see Fig. 1) which comprises a slip-resistant material (friction member 26) located on the proximal face (see Fig. 1) closely adjacent the inferior edge (see Fig. 1) and extending along at least a portion of said inferior edge (friction member 26 extends along the inferior, lower edge of the headband as seen in Fig. 1; see paragraphs 0002, 0006-0007, 0027-0028).  Schweers discloses that the gripping member (12,14) having friction member 26 therein improves the retention of the headwear when worn during physical activities [0002, 0027].  It would have been 
	Regarding claim 2, Stroup as modified in view of Schweers to have the friction member 26 of Schweers, would have the proximal face (15) bearing, closely adjacent the inferior edge, the slip-resistant material (friction member 26 of Schweers in the headwear of Stroup so modified in view of Schweers). Stroup discloses the proximal face (15) bears first half (29) of the primary fastener pair (lower fastener strips 29,33), wherein the distal face (17) bears the second half (33) of the primary fastener pair (lower fastener strips 29,33) closely adjacent the inferior edge (lower fastener 33 which is “closely adjacent” the inferior edge), with the lateral distance between the two halves of the primary fastener pair being equal to the approximate hairline circumference of the person (see Fig. 1), and wherein the wrap further comprises a secondary fastener pair (upper fastener strips 29,33), one half (upper fastener 29) of the secondary fastener pair borne by the proximal face (15) of the sheet, not adjacent the inferior edge; and the other half (upper fastener 33) of the secondary fastener pair borne by the distal face (17) of the sheet, not adjacent the inferior edge, the lateral distance between the two halves of the secondary fastener pair (upper fasteners 29,33) being from 75% to 125% the lateral distance between the two halves of the primary fastener pair (lower fasteners 29,33).  That is, the upper and lower fasteners (29,33) of Stroup are shown as having the same spacing. The lateral distance between the upper fasteners 29,33 (secondary fasteners) is about equal to the lateral distance between the two halves of the lower 

    PNG
    media_image1.png
    370
    978
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    925
    media_image2.png
    Greyscale


			
Regarding claims 7-8, the primary fastener pair is a hook-and-loop fastener pair (col. 3, lines 5-13 and 20-25).  The primary fastener pair is a pair of elongated hook-and loop fastener strips as in claim 8 (see Figs. 2-3).
	Regarding claim 10, the primary fastener pair comprises a single first half of the pair (lower fastener 29) and multiple second halves of the pair (the two fastener strips 33 may be considered to form multiple second halves of the pair, as in claim 10; see 
	Regarding claim 12, the sheet has a band-shaped portion (the lower half of the headband sheet 13, Fig. 2) and includes an extension (the upper half of the sheet 13; Fig. 2) extending longitudinally between the band-shaped portion and the superior edge (see annotated figure below).

    PNG
    media_image3.png
    371
    736
    media_image3.png
    Greyscale

Regarding claim 16, the sheet consists of a unitary piece of fabric (the layers are sewn together to form a unitary piece of fabric 13; col. 2, lines 60-65).
Regarding claim 17, the sheet comprises a laminated plurality of fabric pieces (the layers 23, 25 are sewn together to form a “laminated” plurality of fabric pieces as in claim 17; col. 2, lines 60-65).
Regarding claim 19, the materials disclosed by Stroup would form a sheet which is substantially opaque, as claimed (see, e.g., fleece; col. 2, lines 63-66).

Regarding claim 22, the slip-resistant material is a discrete material (rubber thread 26) attached to the sheet adjacent the inferior edge (see Fig. 1 of Schweers; paras. 0027-0028). Thus, the headband of Stroup modified in view of Schweers has the claimed structure.
Regarding claim 23, the headband of Stroup modified in view of Schweers renders obvious the claimed structure. The slip resistant material disclosed by Schweers is rubber (see rubber thread 26; para. 0027). Schweers does not specifically disclose the type of rubber, and therefore does not specifically disclose natural rubber or silicone rubber, however these are well known types of rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use natural rubber or silicone rubber for the rubber threads of Stroup modified in view of Schweers,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	



Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Planck (US 4,031,567).
Regarding claims 5 and 6, Planck does not specifically disclose the dimension of the lateral distance between the two halves of the primary fastener, however it appears that the distance would be within or similar to the claimed range, based upon the disclosure of Planck, including the disclosure of other dimensions and the illustration of the use of the headwear on a wearer’s head in Figs. 1-3.  Moreover, it is within the routine skill in the art to determine the optimal dimensions as a matter of design choice, based upon the overall size of the headwear, the desired amount of coverage, the size of an intended wearer, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the headwear of Planck with a lateral distance between the two halves of the primary fastener pair of 18-28 inches, or 12-22 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 9, Planck discloses that the primary fastener pair is an elongated hook and loop strip which extends along the inferior edge (see strips 7,7’,8 in
 Figs. 5-9; col. 3, lines 65-68; col. 4, lines 40-56), however Planck does not specifically disclose the length of the elongated fastener strip.  It is within the routine skill in the art to determine the optimal length of the fastener strip as a matter of design choice, depending upon the desired range of adjustability for the fasteners, the adhering strength of the fasteners, the overall size of the headwear, the size of an intended In re Aller, 105 USPQ 233.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Planck (US 4,031,567) in view of McCourtie (US 3,587,114).
Plank discloses a wrap as claimed, but does not disclose that the sheet is a mesh material as in claim 20. McCourtie discloses a wrap which is made of a sheet 10, the sheet being a mesh having inter-strand openings with a “short dimension” as in claim 20 (McCourtie discloses that the sheet is made of a net material; see col. 2, lines 28-29 and 40-41; col. 4, lines 36-39; such a net material as described by McCourtie is a mesh having inter-strand openings with a “short dimension” as claimed). McCourtie discloses that this material permits circulation of air therethrough for improved comfort (col. 4, lines 36-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to such a mesh material for the sheet of Plank in order to permit circulation of air therethrough for improved comfort as taught by McCourtie. Although McCourtie does not disclose the size of the openings as being “at least 1/16 inch” as in claim 20, it is within the routine skill in the art to select the size of the mesh openings depending upon the desired fabric properties, such as amount of air circulation, strength, aesthetics, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a mesh material In re Aller, 105 USPQ 233.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Planck (US 4,031,567) in view of Harsh (US 2017/0020221).
Plank discloses a wrap as claimed, including a slip-resistant material (5,5’; col. 3, line 62).  Plank does not disclose of what material the slip-resistant strip is made, however rubberized material is conventional for slip-resistant pads.  Harsh discloses headwear having a slip-resistant material (formed by band 20 with retention members 24; paras. 0014, 0016-0017) located on the proximal face of the headwear, along the edge thereof (see Fig. 1). 
As to claim 21, the slip-resistant material of Harsh comprises a rubberized finish applied to the sheet (the rubber members 24 form a rubberized finish applied to the sheet; see Figs. 2-3; paragraphs 0016-0017; Harsh also teaches that the material may be a “coating”, see para. 0016). This forms an effective slip-resistant surface with a high coefficient of friction [0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the slip-resistant surface of Stroup from a rubberized finish in order to form an effective resistance to slippage with a high coefficient of friction, as taught by Harsh.
As to claim 23, Harsh discloses the use of natural rubber or silicone rubber for the slip-resistant material [0016].  It would have been obvious to one of ordinary skill in In re Leshin, 125 USPQ 416.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose headwear having fastener pairs and/or slip-resistant structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/AMY VANATTA/Primary Examiner, Art Unit 3732